Order entered September 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00735-CR
                                       No. 05-15-00748-CR
                                       No. 05-15-00749-CR

                                  VANESA AGUILAR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-51857-K, F13-51858-K, F13-51859-K

                                            ORDER
       The Court REINSTATES the appeals.
       On August 25, 2015, the Court ordered the trial court to appoint new counsel to represent
appellant. We have received the trial court’s orders appointing Sharita Blacknall to represent
appellant on these appeals. Accordingly, we DIRECT the Clerk to list Sharita Blacknall as
appellant’s attorney of record.
       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order to Sharita Blacknall and the Dallas
County District Attorney’s Office.



                                                       /s/    ADA BROWN
                                                              JUSTICE